Title: To Thomas Jefferson from Andrea Pini, 26 November 1824
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


                        Sigre Jefferson
                        
                            Pisa
                            26. Nbre 1824
                    Essendo stati informati da una compitissima sua Lettera del 8. Ottobre 1823. che ella si sarebbe compiaciuta trasmetterci la terza parte del Capitale unitamente ai Frutti, è così nel corso di tre Anni si sarebbe ricevuto l’intiero Capitale che VS, ritiene a cambio di Propietà dell’Erede Mazzei.Conoscendo l’estrema puntualità di VS, si siamo lusingati che secondo hà sempre praticato per il passato alla scadenza si sarebbe ricevuto tanto i Frutti, quanto il terzo del Sudo  Capitale.Non avendo Fino ad ora nessuno avviso nè da VS. ne dal Sigre Appleton, si crediamo in dovere di prevenirla sulla supposizione che le Lettere si siano smarrite, e che VS, abbia la compiacenza di mandarci delle nuove cambiali, acciò si possa realizzare detta somma molto più  che si è contratto dell’Impegni di Accquisto, i quali devono essere soddisfatti colla suddetta somma.Nel raccomandarli caldamente i nri Interessi la supplichiamo degnissimo Sigre d’accordarci il Favore di Farci tenere tanto questo, quanto le successive rimesse, per mezzo di qualche Banchiere in Livorno per Facilitarne l’incasso.Rinnovandoli le nre preghiere su tal proposito, li rendiamo infinite grazie di tante sue bontà, delle quali gliene saremo riconoscenti, mentre abbiamo l’onore di confermarci 
DVS.Devotmi, Obbtmi, Servri
                        Elisabetta Pini nata Mazzei Andrea Pini Editors’ Translation
                            Mr Jefferson
                            
                                Pisa
                                26 November 1824
                        Having been informed by your very courteous Letter of 8 October 1823 that you would be kind enough to send us the third part of the Capital together with the Returns, so it is that in the course of three Years we would have received the entire Capital that You are holding in exchange and is the Property of the Mazzei Heir.Knowing Your extreme punctuality, we were led to believe, as has been your practice in the past, that we would receive both the Returns and the third of the Aforesaid Capital.Not having had so far any notice either from Yourself or from Mr Appleton, we believe that it is our duty to alert you on the assumption that the Letters have gone lost, and that You might deign to send us new drafts, so that we can collect said sum, especially because we have entered into Purchase Commitments, which must be met with the aforesaid sum.In warmly recommending our Interests to you, we beg you, very worthy Sir, to grant us the favor of arranging to send us this, as well as later remittances, by means of some Banker in Leghorn to facilitate its collection.Renewing our requests on this subject, we give you infinite thanks for your many kindnesses, for which we will be grateful, while we have the honor to confirm ourselves, 
Dear Sir,Your Very Devotd and Most Obled Servts
                        Elisabetta Pini née Mazzei Andrea Pini